Case 3:17-cv-01112-JLS-NLS Document 110-23 Filed 06/27/19 PageID.3878 Page 1 of 24




                              EXHIBIT 37
Case 3:17-cv-01112-JLS-NLS Document 110-23 Filed 06/27/19 PageID.3879 Page 2 of 24




                                                                Exhibit 37 Page 305
Case 3:17-cv-01112-JLS-NLS Document 110-23 Filed 06/27/19 PageID.3880 Page 3 of 24




                                                                Exhibit 37 Page 306
Case 3:17-cv-01112-JLS-NLS Document 110-23 Filed 06/27/19 PageID.3881 Page 4 of 24




                                                                Exhibit 37 Page 307
Case 3:17-cv-01112-JLS-NLS Document 110-23 Filed 06/27/19 PageID.3882 Page 5 of 24




                                                                Exhibit 37 Page 308
Case 3:17-cv-01112-JLS-NLS Document 110-23 Filed 06/27/19 PageID.3883 Page 6 of 24




                                                                Exhibit 37 Page 309
Case 3:17-cv-01112-JLS-NLS Document 110-23 Filed 06/27/19 PageID.3884 Page 7 of 24




                                                                Exhibit 37 Page 310
Case 3:17-cv-01112-JLS-NLS Document 110-23 Filed 06/27/19 PageID.3885 Page 8 of 24




                                                                Exhibit 37 Page 311
Case 3:17-cv-01112-JLS-NLS Document 110-23 Filed 06/27/19 PageID.3886 Page 9 of 24




                                                                Exhibit 37 Page 312
Case 3:17-cv-01112-JLS-NLS Document 110-23 Filed 06/27/19 PageID.3887 Page 10 of
                                      24




                                                               Exhibit 37 Page 313
Case 3:17-cv-01112-JLS-NLS Document 110-23 Filed 06/27/19 PageID.3888 Page 11 of
                                      24




                                                               Exhibit 37 Page 314
Case 3:17-cv-01112-JLS-NLS Document 110-23 Filed 06/27/19 PageID.3889 Page 12 of
                                      24




                                                               Exhibit 37 Page 315
Case 3:17-cv-01112-JLS-NLS Document 110-23 Filed 06/27/19 PageID.3890 Page 13 of
                                      24




                                                               Exhibit 37 Page 316
Case 3:17-cv-01112-JLS-NLS Document 110-23 Filed 06/27/19 PageID.3891 Page 14 of
                                      24




                                                               Exhibit 37 Page 317
Case 3:17-cv-01112-JLS-NLS Document 110-23 Filed 06/27/19 PageID.3892 Page 15 of
                                      24




                                                               Exhibit 37 Page 318
Case 3:17-cv-01112-JLS-NLS Document 110-23 Filed 06/27/19 PageID.3893 Page 16 of
                                      24




                                                               Exhibit 37 Page 319
Case 3:17-cv-01112-JLS-NLS Document 110-23 Filed 06/27/19 PageID.3894 Page 17 of
                                      24




                                                               Exhibit 37 Page 320
Case 3:17-cv-01112-JLS-NLS Document 110-23 Filed 06/27/19 PageID.3895 Page 18 of
                                      24




                                                               Exhibit 37 Page 321
Case 3:17-cv-01112-JLS-NLS Document 110-23 Filed 06/27/19 PageID.3896 Page 19 of
                                      24




                                                               Exhibit 37 Page 322
Case 3:17-cv-01112-JLS-NLS Document 110-23 Filed 06/27/19 PageID.3897 Page 20 of
                                      24




                                                               Exhibit 37 Page 323
Case 3:17-cv-01112-JLS-NLS Document 110-23 Filed 06/27/19 PageID.3898 Page 21 of
                                      24




                                                               Exhibit 37 Page 324
Case 3:17-cv-01112-JLS-NLS Document 110-23 Filed 06/27/19 PageID.3899 Page 22 of
                                      24




                                                               Exhibit 37 Page 325
Case 3:17-cv-01112-JLS-NLS Document 110-23 Filed 06/27/19 PageID.3900 Page 23 of
                                      24




                                                               Exhibit 37 Page 326
Case 3:17-cv-01112-JLS-NLS Document 110-23 Filed 06/27/19 PageID.3901 Page 24 of
                                      24




                                                               Exhibit 37 Page 327
